         Case 3:18-cv-01756-JCH Document 1-2 Filed 10/24/18 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



QUAD CAPITAL LLC, QUAD CAPITAL           :
MANAGEMENT LLC AND                       : Case No:
QUAD CAPITAL MANAGEMENT:                 :
ADVISORS LLC,                            :
           Plaintiffs,                   :
                                         :
v.                                       :
                                         :
UNDERWRITERS AT LLOYDS                   :
LONDON A/K/A UNDERWRITERS AT             :
LLOYD’S LONDON,                          :
                                         :
                                         :
           Defendants.                   : OCTOBER 22, 2018
                                         :
__________________________________________:


              DECLARATION OF CAROL S. DOTY IN SUPPORT OF REMOVAL

       Carol S. Doty hereby declares, under penalties of perjury that:

       1.      I am a member of the law firm of Kaufman Borgeest & Ryan LLP, attorneys for

Defendants Certain Underwriters at Lloyd’s London a/k/a Underwriters at Lloyd’s London

(“Underwriters”).

       2.      This declaration is submitted in support of Underwriters’ Notice of Removal and

in accordance with the “Standing Order on Removed Cases” contained in the Local Rules of

Civil Procedure of the District of Connecticut.

       3.      On September 26, 2018, the Quad Parties effected service of the Summons and

Complaint on Underwriters with service upon the Insurance Commissioner of the State of

Connecticut, a duly authorized agent to accept service of process. Underwriters are the sole

defendants in this action.

       4.      As alleged in the attached Complaint, the Quad Parties are “organized under the

laws of the State of Delaware with [their] principal places of business in New York, New York.”


                                                                                         5222013
         Case 3:18-cv-01756-JCH Document 1-2 Filed 10/24/18 Page 2 of 3



(Complaint ¶¶ 2-4). Upon information and belief, all of Plaintiffs’ members are residents of, are

domiciled in, and are citizens of the State of New York.

       5.      Defendants Underwriters are “those certain underwriters at Lloyd’s London,

subscribing to Private Investment Fund Management & Professional Liability Insurance Policy

No. DFS-0000027-01 (the “Policy”)” and are syndicates consisting of entities authorized to

insure risks at Lloyd’s of London.     The Policy at issue in this case was underwritten by

Syndicate Number 1458 and Incidental Syndicate Number 1980.          RenaissanceRe Corporate

Capital Limited is the sole member of Syndicate Number 1458. The members of Incidental

Syndicate Number 1980 are: (1) Pioneer Underwriters Limited; and (2) Liberty Corporate Capital

Limited. RenaissanceRe Corporate Capital Limited, Pioneer Underwriters Limited and Liberty

Capital Limited are all United Kingdom corporations and have their respective principal places of

business in London, England.

       6.      Defendants Underwriters have moved for removal within thirty (30) days.

       7.      Counsel for the Plaintiffs Quad Parties:

               Ryan M. Suerth, Esq.
               Suerth Law
               100 Allyn Street
               Hartford, Connecticut 06103
               860.216.1698
               rsuerth@suerthlaw.com

               Counsel for the Defendants Underwriters

               Carol S. Doty
               Kaufman Borgeest & Ryan, LLP
               1010 Washington Blvd.
               Stamford, CT 06901
               Telephone: 203.557.5710
               Facsimile: 203.557.5777
               Email: cdoty@kbrlaw.com


       8.      Accompanying the Notice of Removal and this Declaration is a “Notice of

Pending Motions” which will be filed with the Clerk.




                                                                                           5222013
         Case 3:18-cv-01756-JCH Document 1-2 Filed 10/24/18 Page 3 of 3



       9.      Finally, Underwriters will serve a copy of this Declaration, along with the Notice of

Pending Motions on Plaintiffs’ counsel.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct upon information and belief.

This 22nd day of October, 2018.



                                                         ______________________________
                                                         Carol S. Doty
                                                         Federal Bar No: ct24974




                                                                                              5222013
